UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4223



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW KEVIN MORRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., District Judge. (3:06-cr-00012-IMK)


Submitted:   August 29, 2007            Decided:   September 13, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian C. Crockett, Assistant Federal Public Defender, Martinsburg,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Matthew K. Morris appeals his ninety-two month sentence

following his guilty plea and conviction for possession with intent

to distribute 1.06 grams of cocaine base.               Counsel filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), raising

one    issue,    but    stating      that   in   his    opinion,     there   are    no

meritorious issues for review.              Morris was advised of his right to

file a pro se brief, and has done so.                The Government also filed a

responding brief arguing that Morris waived his right to appeal his

sentence, and that in the alternative, Morris’s sentence was

reasonable.      Finding Morris validly waived the right to appeal his

sentence, we dismiss his appeal.

              The Government contends that Morris waived his right to

appeal any sentence within or below the maximum provided in the

statute or the manner in which the sentence was determined.                       This

court reviews the validity of a waiver de novo, United States v.

Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will uphold a waiver

of appellate rights if the waiver is valid and the issue being

appealed is covered by the waiver.               United States v. Blick, 408

F.3d   162,     168    (4th   Cir.    2005).     A     waiver   is   valid   if    the

defendant’s agreement to the waiver was knowing and voluntary.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992); United

States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).                  Generally,

if a district court fully questions a defendant regarding his


                                        - 2 -
waiver of appellate rights during the Fed. R. Crim. P. 11 colloquy,

the waiver is valid.        Wessells, 936 F.2d at 167-68.             Morris

explicitly agreed that he: “knowingly and voluntarily waives the

right to appeal any sentence which is within the maximum provided

in the statute of conviction or the manner in which the sentence

was determined on any ground whatsoever, including those grounds

set forth in Title 18, United States Code, Section 3742.”

           The district court conducted a thorough Rule 11 colloquy

and specifically questioned Morris about whether he understood he

was waiving his right to appeal a sentence below the statutory

maximum.   Morris stated that he was not under the influence of any

drugs, nor was he suffering from any hearing impairments or mental

illnesses that would prevent him from entering a valid plea.             The

court   reviewed   the   terms   of   the   plea   agreement,   and   Morris

understood that the agreement was the complete agreement, had

reviewed its terms with his attorney, was pleading guilty because

he was indeed guilty, and agreed there were no other promises or

representations inducing his guilty plea. Morris agreed that he

understood the elements of the crime to which he was pleading

guilty and that he could receive up to the statutory maximum of

twenty years in prison.

           Morris agreed that the court had the authority to depart

from any sentence recommended under the guidelines and impose

either a longer or shorter sentence, that if the sentence imposed


                                  - 3 -
upon him was longer than he hoped or expected he would still be

bound by his guilty plea and may not withdraw it, nor could he

appeal such sentence.       The district court concluded that the plea

was freely and voluntarily made and that Morris had full knowledge

of its consequences, and accepted the plea.

              Morris’s sentence of ninety-two months is well below the

statutory maximum of twenty years.           The record establishes that

Morris made a knowing and voluntary waiver of his appellate rights,

thus, the waiver provision should be enforced, precluding Morris’s

Anders sentencing challenge.

              Morris argues in his pro se filing that he should have

received a lesser sentence in light of his assistance and his

girlfriend’s assistance with the Government’s ongoing criminal

investigations, and that he should not have been found to be a

career offender.      As discussed above, these sentencing claims are

foreclosed by Morris’s validly entered guilty plea and the waiver

provision of his plea agreement.

              In accordance with Anders, we have reviewed the record in

this   case    and   have   found   no   meritorious   issues   for   appeal.

Accordingly, we dismiss the appeal.             This court requires that

counsel inform Morris, in writing, of the right to petition the

Supreme Court of the United States for further review.            If Morris

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court


                                     - 4 -
for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on Morris.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 5 -